Citation Nr: 0616377	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for joint pain of the 
fingers and hands due to undiagnosed illness.

2.  Entitlement to service connection for memory loss to 
include poor concentration and forgetfulness due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously remanded by the Board 
in March 2001 and October 2003 for additional development.

The veteran had a video hearing before the undersigned 
Veterans' Law Judge in October 2000.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  There is no competent and objective evidence showing that 
the veteran currently has a chronic disability manifested by 
joint pain which is due to an undiagnosed illness that 
developed during the Persian Gulf War or otherwise related to 
active service.

2.  There is no competent and objective evidence showing that 
the veteran currently has a chronic disability manifested by 
memory loss, forgetfulness, or poor concentration which is 
due to an undiagnosed illness that developed during the 
Persian Gulf War or otherwise related to active service.






CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
joint pain, due to an undiagnosed illness that was incurred 
in or aggravated by service; or is otherwise related to 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2005).

2.  The veteran does not have a disability manifested by 
memory loss, forgetfulness, or poor concentration, due to an 
undiagnosed illness that was incurred in or aggravated by 
service; or is otherwise related to active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in February 
1998.  In correspondence dated in April 2004, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Background

Service medical records are negative for complaints or 
findings of a chronic joint disorder of the fingers and hands 
and for any diagnosis or treatment related to memory loss, 
poor concentration, or forgetfulness.  On a November 1993 
medical history report, obtained while the veteran was in the 
National Guard, he denied any swollen or painful joints, bone 
or joint or other deformity, arthritis, or rheumatism or 
bursitis or memory loss.  The accompanying medical 
examination report noted that his musculoskeletal evaluations 
were normal.  A right ring finger nail deformity was noted 
during the evaluation of his upper extremities.

During his August 1994 Persian Gulf screening and 
examination, the veteran described several complaints 
including, but not limited to arthralgia of his elbows and 
fingers without swelling or redness.  He was diagnosed with 
diffuse arthralgia following an unremarkable examination.  
August 1994 laboratory results were negative for a rheumatoid 
factor.  No complaints or finding were made regarding a 
memory loss.

During an April 1998 VA medical examination, the veteran made 
no complaints concerning his fingers or hands, or a memory 
loss.  Physical examination noted no limitation of motion in 
those joints, and neurologically, he was intact.  
Psychiatrically, he was noted to have temper problems and was 
depressed.  No memory loss was complained of or identified.

VA outpatient records dated from November 1998 to May 2000 
note the veteran's complaints of memory loss.  In April 2000, 
the veteran was seen at a VA Mental Health Clinic.  He had a 
history of major depressive disorder, and was being seen for 
an adjustment disorder associated with his pending divorce.  
The examiner stated that this did not constitute a "mental 
illness" and he doubted these symptoms of irritability and a 
temper were the only clinical manifestations of the major 
depressive disorder.  A September 2000 VA outpatient 
treatment record notes that the veteran gave a history of 
joint stiffness which he stated had its onset around 1998.  
Objectively, he had full range of motion in his finger joints 
with slight tenderness.  He was assessed with chronic joint 
pain.  

During his October 2000 videoconference hearing with the 
undersigned Veterans' Law Judge, the veteran complained of 
joint pain throughout his entire body, including his hands.  
He state that he had spurs on both elbows.  Regarding his 
memory loss, he indicated that he had no problems with his 
long-term memory; however, short term memory was impaired.  

The veteran underwent a VA examination in May 2005.  He then 
reported cramping in his legs, back, hand and fingers.  He 
stated the hand cramping was worse when his neurodermatitis 
rash was at its worse.  There was no reported history of 
injury to the hands in military service.  No history of joint 
disease was noted.  A review of the MMR (medical master 
records) revealed no complaints of aching of joint or muscles 
of the upper extremities.  Upon physical examination, his 
hands had normal strength and dexterity.  He reported a 
feeling of discomfort that did not limit range of motion.  
There was full range of motion with no fatigue; no deformity 
except as noted to ring finger; no tenderness upon 
palpations, and no pain with active range of motion.  Review 
of x-rays revealed no abnormalities, gross fractures, 
dislocations or arthritic changes.  The diagnosis was 
arthralgia of unknown etiology.  The examiner noted that 
since the cramping was not present during the examination, 
the discomfort could not be attributed to any particular 
pathology.

Previous attempts to schedule the veteran for a 
psychiatric/psychological evaluation for his claim of memory 
loss were unsuccessful because correspondence was sent to an 
incorrect address.  More recently in May 2005, the veteran 
was scheduled for a neuropysch examination pursuant to the 
October 2003 Board remand.  According to VA records the 
veteran failed to appear for this examination.  A copy of the 
certified mail receipt was included in the record and 
indicates the veteran signed for the notification of the 
scheduled mental examination.  VA correspondence in May 2005 
indicated that a mental health examination without the 
requisite neuropysch testing would not be feasible.  
Thereafter, he was rescheduled for an examination in February 
2006.  Once again the veteran failed to report.

Law & Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis). 

Undiagnosed Illness

The veteran contends that his joint pain in his fingers and 
hands, and his memory loss are the result of medication 
distributed during the Desert Storm Operation of the Persian 
Gulf War.  

As a preliminary matter, the Board observes that the service 
medical records, post-service VA outpatient treatment 
records, and VA examination results are all negative for 
objective indications of a chronic disability resulting from 
an illness or a combination of illnesses, as it related to 
his joint pain, memory loss, poor concentration and 
forgetfulness.  Recent MMR and X-ray study of the revealed no 
objective indication of a chronic disability resulting from 
an illness or a combination of illnesses relating to the 
joint pain.  One of the legal requirements for service 
connection based on undiagnosed illness, is that any 
undiagnosed illness must be manifested by impairment to a 
degree of 10 percent or more not later than December 31, 
2001.  In this case, a full range of motion of the fingers 
and hands was shown, and there is no evidence, other than 
subjective complaints of any impairment.  Thus, disability of 
the fingers and hands to a degree of 10 percent or more, has 
not been shown.  There is also no objective indication that 
the veteran experiences memory loss, poor concentration and 
forgetfulness.  The only clinical diagnosis of a neurological 
condition was of depression, and determined to be related to 
his pending divorce and not military service.  Therefore, 
presumptive service connection, pursuant to 38 C.F.R. § 3.317 
on the basis of the veteran's Gulf War service is not 
warranted in this matter.  Service connection for the joint 
pain and memory loss will thus be analyzed on a direct basis. 

Service connection on a direct basis first requires evidence 
of a current disability.  Only after this has been 
established does the analysis turn towards whether there 
exists a nexus between that disability and an injury and 
disease which was incurred in or aggravated by active 
military service.  In the absence of a current disability the 
analysis need go no further.  In this case, the cumulative 
evidence of record is absent any competent medical opinion 
diagnosing the veteran with a current disability or disease 
involving either his joints or his neurological system.  As 
noted, arthralgia merely denotes the presence of joint pain.  
It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  There must be medical evidence of a 
diagnosed disability in order for VA compensation benefits to 
be awarded. 

VA attempted to provide the veteran with psychological 
examinations in order to provide an objective clinical 
diagnosis as to whether he has any neurological disorder 
which would cause memory loss, poor concentration or 
forgetfulness.  The veteran did not make he available for 
such examinations and has not provided VA with good cause for 
failing to report to the scheduled examinations.  Therefore, 
the Board's determination as to this issue is based on the 
evidence of record.  38 C.F.R. § 3.655 (a)(b).  Despite his 
subjective belief that he suffers from memory loss, 
forgetfulness, and poor concentration, the available evidence 
of record is negative for an objective and competent clinical 
diagnosis of such- either in during service or presently.  As 
a layperson without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter, 
See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, while service connection may be established under 
38 C.F.R. § 3.303 (b), (d) where the evidence shows a current 
chronic disease either existed during service or was incurred 
during service, the Board reemphasizes that the record 
contains no medical evidence of any diagnosed chronic 
disorders or disease involving the joints in his hands and 
fingers; or involving his neurological system causing memory 
loss, poor concentration and fogetfulness.  Therefore, on the 
basis of the above discussion service connection is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine is not for 
application.  


ORDER

1.  Service connection for joint pain of the fingers and 
hands due to undiagnosed illness is denied.

2.  Service connection for memory loss to include poor 
concentration and forgetfulness due to undiagnosed illness is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


